Citation Nr: 0925512	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease (CAD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a cerebrovascular accident (CVA).

4.  Entitlement to a rating in excess of 30 percent for 
dermatophytosis with secondary eczemoid eruptions and post-
inflammatory vitiligo.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to July 1964.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Denver, Colorado Department of Veterans Affairs (VA) 
Regional Office (RO).  A videoconference hearing was held 
before the undersigned in June 2007.  A transcript of this 
hearing is of record.  These issues were before the Board in 
August 2007 when they were remanded for additional 
development.

The claims to reopen are being REMANDED to the VA RO.  VA 
will notify the Veteran if any action on his part is 
required.


FINDING OF FACT

At no time during the period of the appeal is the Veteran's 
dermatophytosis with secondary eczemoid eruptions and post-
inflammatory vitiligo shown to have affected more than 40 
percent of the entire body or more than 40 percent of exposed 
areas; it did not require constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during a 12-month period.




CONCLUSION OF LAW

A rating in excess of 30 percent for dermatophytosis with 
secondary eczemoid eruptions and post-inflammatory vitiligo 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code (Code) 
7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  

The Veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  In 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the Supreme Court 
reversed the decision of the United States Court of Appeals 
for the Federal Circuit in the case of Sanders v. Nicholson, 
487 F.3d 881 (2007), which had held that any error in VCAA 
notice should be presumed prejudicial and that VA must always 
bear the burden of proving that such an error did not cause 
harm.  In reversing Sanders, the Supreme Court in essence 
held that - except for cases in which VA has failed to inform 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki, 129 S.Ct. at 1704-06.  The Supreme 
Court also stated that it would not decide the lawfulness of 
the Court's adopted prejudicial error analysis that some 
notice errors have the natural effect of producing prejudice.  
Id. at 1706-07; see Mayfield v. Nicholson, 19 Vet. App. 103, 
121-22 (2005) (finding that a failure to notify a claimant of 
what was necessary to substantiate a claim for benefits had 
the "natural effect" of producing prejudice and that in 
such a situation, it was VA's burden to demonstrate a lack of 
prejudice), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(adopting the prejudicial error analysis framework of 
Mayfield). 

While the notice provided failed to inform the Veteran of 
what was required to substantiate his claim and, thus, had 
the natural effects of producing prejudice, the Board finds 
that this notice error did not affect the essential fairness 
of the adjudication because a reasonable person could be 
expected to understand from the notice given what was needed 
to substantiate his claim.  See Mayfield, 19 Vet. App. at 
121.  An October 2003 letter provided the Veteran notice that 
he needed to submit evidence showing his service-connected 
disability had gotten worse and provided examples of the 
types of evidence he could submit to substantiate the claim.  
A November 2005 statement of the case (SOC), and December 
2006 and February 2008 supplemental SOC (SSOC) informed him 
of the criteria used to rate a skin disability.  The November 
2005 SOC provided the Veteran notice of 38 C.F.R. § 4.10, 
which states that "[t]he basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment."  Notably, a 
February 2009 SSOC subsequently readjudicated the claim after 
further evidence was received (curing any notice timing 
defect).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and available 
post-service treatment records.  All evidence constructively 
of record (VA medical records) pertaining to this issue has 
been secured.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  He underwent VA 
examinations for his skin disability in 2005, 2006 and 2008.  
The Board is satisfied that evidentiary development is 
complete; VA's duty to assist is met.  Accordingly, the Board 
will address the merits of this claim.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  

The Veteran's skin disability is rated by analogy to the 
criteria for rating eczema, Code 7806.  Under this criteria, 
a 10 percent rating requires dermatitis or eczema of at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating requires dermatitis or 
eczema of 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires dermatitis or eczema over more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. § 
4.118, Code 7806.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings are appropriate in an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's claim increase was received in July 2003.

A September 2005 VA examination report notes the Veteran's 
complaints of skin problems.  He stated that he was 
embarrassed about the areas of depigmentation on his arms and 
legs caused by his vitiligo.  He reported using a steroid 
cream and Vanacream to control his eczema for the past 12 
months.  He indicated he had been retired for many years, his 
skin condition had not required him to miss work.  On 
examination, the dorsum of his hands demonstrated depigmented 
macules coalescing into large patches, which extended from 
his hands to his upper arms.  His lower legs demonstrated 
depigmented patches with scatted follicular repigmentation 
occurring.  His head and face did not show vitiligo.  In 
addition, there was a 3-centimeter by 2-centimeter 
erythematous, scaly plaque with overlying excoriation on the 
right hand and a two-centimeter by two-centimeter eczematous 
plaque on the right foot.  There was no evidence of a 
secondary fungal infection.  The examiner opined that 20 
percent of the Veteran's exposed body surface was affected 
and 20 percent of his total body surface was affected.

An October 2006 VA examination report notes that the Veteran 
was using two ointments - Lydex and Tacrolimus - to control 
his skin problems, as well as Ketoconazole shampoo and 
Vanacream for his hands.  He reported that his symptoms wax 
and wane, but had significantly improved with the topical 
medications he was using.  On examination, multiple 
hypopigmented one-centimeter macules coalescing into plaques 
were noted on the hands, groin, trunk, chest, feet and 
anterior legs.  There was some mild erythema, particularly on 
his hands but not in other locations.  The VA examiner opined 
that 25 percent of the Veteran's exposed body surface area 
was affected and 10 percent of his total body surface area 
was affected.  The VA examiner noted that the Veteran had 
been on medical disability since 1991 and was not working; 
his dermatologic condition did not affect his employment.

During the June 2007 hearing before the undersigned, the 
Veteran and his representative maintained that the most 
recent (October 2006) VA examination was not conducted at a 
time when the Veteran's service-connected skin disability was 
active.  In addition, they maintained that the examiner 
failed to address all the areas of the Veteran's body 
affected by his service-connected skin disability.

A January 2008 VA examination report notes that the Veteran 
reported that his disease was not flaring, but was active.  
Skin lesions were noted on his hands, scalp, upper chest, 
bilateral axillae, bilateral inguinal folds, bilateral hip 
area and bilateral feet.  He reported using topical 
medications for his skin problems and denied using systemic 
medications or immunosuppressive drugs.  The examiner noted 
the following findings: eczema, one percent of the total body 
and five percent of the exposed area; vitiligo, 10 percent of 
the total body and 20 percent of the exposed area; and 
dermatophytosis, not present.  She concluded that the 
Veteran's skin conditions should not affect his employment in 
general.

The medical evidence of record does not reveal findings 
warranting a rating in excess of 30 percent at any point 
during the period of the appeal.  Specifically, 2005, 2006 
and 2008 VA examination reports noted that the Veteran's 
service-connected skin disability affected no more than 10 to 
20 percent of the total body surface area, and no more than 
20 to 25 percent of the exposed body surface area.  
Therefore, a higher (60 percent) rating on the basis of 
involvement of more than 40 percent of the entire body or of 
exposed areas clearly is not warranted.  It was noted that 
the Veteran uses ointments and creams topically; systemic 
therapy is not shown.  As none of the criteria for a 60 
percent rating under Code 7806 are met, a rating in excess of 
30 percent under such criteria is not warranted.

Moreover, the Board also has considered whether the Veteran 
is entitled to a greater level of compensation on an 
extraschedular basis.  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability shown 
(extent of involvement and associated functional impairment) 
throughout the entire appeal period under consideration is 
contemplated by the rating schedule and the assigned "staged" 
ratings are, therefore, adequate, and no referral for an 
extraschedular rating is required.

The preponderance of the evidence is against the claim, and 
it must be denied.


ORDER

A rating in excess of 30 percent for dermatophytosis with 
secondary eczemoid eruptions and post-inflammatory vitiligo 
is denied.


REMAND

Unfortunately, with respect to the claims to reopen, existing 
law and regulations mandate a return of this file to the RO 
for due process considerations.

The Board notes that the August 2007 Remand directed the RO, 
in pertinent part, to provide the Veteran notice of the 
appropriate regulation, 38 C.F.R. § 3.156(a) (effective for 
claims filed prior to August 29, 2001), for consideration in 
these claims.  Review of the claims files does not indicate 
that this development was accomplished.  (An October 2007 
letter and February 2008 and February 2009 SSOCs only 
provided VCAA notice pertaining to 38 C.F.R. § 3.156(a) 
(effective for claims filed on or after August 29, 2001).  
Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the Veteran, as a matter of law, the 
right to compliance with the remand orders.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of whether 
new and material evidence has been 
received to reopen claims seeking service 
connection for hypertension, CAD and 
residuals of a CVA, the RO should issue a 
letter which includes notification of the 
evidence of record, notification of the 
information that is necessary to 
establish service connection for 
hypertension, CAD and residuals of a CVA, 
and notice regarding the type of evidence 
and information necessary to reopen the 
claims, i.e., what type of evidence would 
be considered new and material for claims 
to reopen filed prior to August 29, 2001.  
The Veteran should have opportunity to 
respond.  The RO should arrange for any 
further development suggested by his 
response.

2.  The RO should then readjudicate the 
claims to reopen under 38 C.F.R. § 
3.156(a) (2001), as the Veteran's claim 
was filed in December 2000.  If any 
benefit sought on appeal remains denied, 
an appropriate SSOC must be issued, and 
the Veteran and his representative must 
have opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


